Citation Nr: 0915796	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-00 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, of the United States 
Code (Montgomery GI Bill or MGIB).


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The appellant has unverified active duty service in the 
United States Navy from January 1997 to November 2007.  The 
present claim was filed while the appellant remained on 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.

This appeal was subject to a prior remand by the Board in 
June 2008 to ensure compliance with due process requirements.  
Although the requested development was attempted, the 
evidentiary record is not sufficient as it stands for the 
Board to reach a decision in this matter.  Therefore, 
although further delay is regrettable, an additional remand 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is a naval officer who received his commission 
in the Armed Forces after completing a program of educational 
assistance pursuant to 10 U.S.C.A. § 2107, commonly known as 
the Senior Reserve Officer Training Corps or ROTC.  The 
appellant asserts that he is eligible for the Montgomery GI 
Bill under an exception that lifts a bar to entitlement to 
the benefit for ROTC graduates if the individual entered 
active duty after September 30, 1996 and while participating 
in ROTC received $2,000 or less in educational assistance for 
at least one year of his participation in that program of 
educational assistance.  See 38 C.F.R. § 21.7042(f)(3) 
(2008).  

The appellant asserts that he was "enrolled as a full time 
student in the ROTC program" during the Fall 1992, Spring 
1993, and Fall 1996 semesters during which he received no 
educational assistance via the ROTC program.  He has 
submitted documentation of tuition payments made by the ROTC 
program on his behalf during the semesters from Spring 1994 
to Spring 1996.  The Board notes that there is an entry for 
payment made in Fall 1993, but the amount of that payment, if 
any, is indecipherable.  See CNET record form submitted by 
the appellant in October 2006.  
Although payments made during the years of 1994 and 1995 are 
greater than the $2,000 allowable maximum, there is 
insufficient evidence to establish the total amount of 
educational assistance obtained during the years of 1992, 
1993, and 1996.  

The record also contains no evidence of the specific 
classification of the appellant's participation in the ROTC 
program during the semesters in question.  Specifically, the 
relevant statutory provisions indicate that participation in 
the designated program of educational assistance (i.e. ROTC 
in this case) includes appointment as a cadet who is under 
contract to complete the term of service obligation required 
by the program.  See 10 U.S.C.A. § 2107(b) (West 2002).  As 
an individual may participate or be "enrolled" in ROTC 
classes without incurring any contractual obligation for 
subsequent military service, the Board must clarify the 
appellant's status during the semesters in question.   

The Board finds it imperative to note that time is of the 
essence in obtaining the necessary evidence in support of the 
appellant's claim.  Prior development efforts reveal that 
pertinent documents may be destroyed after two years from the 
date of discharge.  See VA report of contact, August 2008.  
Although not officially documented in the claims file, it 
appears as though the appellant was discharged from active 
duty service in November 2007.  As such, some relevant 
evidence may be subject to scheduled destruction of records 
in or around November 2009.  The requested documents must be 
sought with all possible speed.  

Accordingly, the case is REMANDED for the following action:

1.  Immediately contact the National 
Personnel Records Center (NPRC), the 
Officer Development unit of Naval 
Service Training Command at 250 Dallas 
Street, Suite A, Pensacola, Florida 
32508, and any other appropriate entity 
to request the appellant's enlistment 
documentation, cadet contract, 
scholarship acceptance form, and/or 
records of ROTC financial assistance.  

2.  Obtain a copy of the appellant's DD 
Form 214. 

3.  Contact the appellant to request 
any enlistment document, cadet 
contract, and/or scholarship acceptance 
form in his possession.  Request any 
necessary permission or release to 
obtain the private educational finance 
records described below.

4.  Contact the University Of Illinois 
Office Of Student Accounts to obtain 
all available financial assistance 
records regarding the appellant's 
education. 

5.  Contact the Department of Defense 
Finance and Accounting Service (DFAS) 
to request documentation of all 
military pay and benefits afforded on 
behalf of the appellant before January 
1997. 

6.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, an explicit statement of 
unavailability, and all documentation 
used in making that determination, must 
be set forth in the claims file.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented 
in the claims folder.
7.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the appellant, 
he must be furnished a Supplemental 
Statement of the Case which addresses 
all evidence associated with the claims 
file since the last Statement of the 
Case.  The appellant should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



